DETAILED ACTION
This office action is in response to application 17/341,270 filed on June 7, 2021.
Claims 28-46 have been examined.
Acknowledgement is made of applicant’s claim for foreign priority based on an application filed in the United Kingdom of Great Britain on 08/27/2015.  Examiner notes the priority documents to GB1515237.4 have been received by the USPTO.
The Information Disclosure Statement (IDS) sent 08/17/2021 has been considered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 28-46 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Sanvido (Sanvido et al., US 2008/0114930 A10).

Regarding claim 28, teaches A machine-implemented method (Sanvido [0017] discloses a disk controller that can be included and/or be implemented by a microcontroller or microprocessor, which is an example of a machine-implemented method) for controlling transfer of at least one data item from a data cache component (Sanvido [0002] discloses a cache for holding data before it is transferred to  disk storage)
communicatively coupled to storage via at least one relatively higher-latency path and at least one relatively lower-latency path, (Examiner notes the term relatively and provides art that compares the higher-latency path relative to the lower-latency path.  Sanvido [0023] discloses two paths to writing to disk, the first through non-volatile cache and the second through a non-volatile cache, where the path through the volatile cache is faster, thus a lower latency path.  Examiner also notes that using broadest reasonable interpretation the latency of the two paths may be measured starting with the receipt of the write command and the completion of the write to the disk.)
the method comprising: receiving metadata defining at least a first characteristic of data selected for inspection; (Sanvido [0030]-[0032] teaches receiving a write command, that includes an LBA (metadata defining at least a first characteristic of data selected) which is utilized for inspection of the tags.  See also FIG. 2 that shows LBA is stored as Tags for memory written to cache and then to disk.  See also Sanvido [0023] that discloses how LBAs are stored in the Tags and used to track the execution of the write command, either immediately to the volatile memory and then directly to the disks a in LBA 130, 275, and 432, or alternatively when in standby mode through the nonvolatile cache memory and then to disk as in LBA 658, 841, and 902.)
responsive to receiving said metadata, seeking a match between said at least first characteristic and a second characteristic of at least one of a plurality of data items in said data cache component;  (Sanvido [0023] that discloses LBA are stored in Tags and used to determine if data is in the cache.  Sanvido [0030] discloses a third example, where the LBA for each new data block to be written is examined to determine if it is within a range of LBAs for “hot” or frequently-access data.  Thus receiving a LBA (an example of metadata, and searching the data cache to seek a match between this LBA and a second characteristic (a list of “hot” LBA) in the volatile memory cache.)
selecting said at least one of said plurality of data items,  wherein said at least one of said plurality of data items has said second characteristic matching said first characteristic; (Sanvido [0034] discloses there may be a plurality of write commands.  Sanvido [0030] discloses ‘if the LBA is within the range that data block is written to nonvolatile memory 30, which provides faster access, and if it is not within that range it is written to nonvolatile memory 32’ where the LBA is within the range is an example of data items has said second characteristic matching said first characteristic.)
and passing the selected one of said plurality of data items from said data cache component using said relatively lower-latency path.  (Sanvido [0030] discloses the volatile memory provides faster access, compared to the non-volatile memory cache lines (shown as 32 in FIG. 2).   Note as shown in FIG. 2 data is written to either (faster) volatile memory 30 or slower nonvolatile memory 32 before writing to disks 24.)

Regarding claim 29, Sanvido teaches all of the limitations of claim 28 above .   Sanvido further teaches wherein said receiving metadata comprises receiving stored search criteria from at least one of a current search and a prior search.  (Sanvido FIG. 2, paragraphs [0023] and [0030]-[0032], where the LBA identifying the requested user data is an example of metadata and a search is performed on cache data which contains data in the non-transient storage (such as ‘abc’, ‘def’, ‘ghi’, jkl’, mno’, and ‘pqr’, thus is an example of search criteria from a current search)

Regarding claim 30, Sanvido teaches all of the limitations of claim 28 above .   Sanvido further teaches  wherein said passing comprises making a duplicate of said data item and passing said duplicate while leaving an original of said data item in said data cache component.  (Sanvido [0005] ‘every write to DRAM also causes a write to the disks’, thus a duplicate of the data is written to the storage and the original data is preserved in cache.  See also Sanvido [0004] that shows that data in the cache (DRAM) holds the data before it is transferred to the non-volatile storage (disk) where it remains until (Sanvido [0018]) it must be evicted to create space for another block of data.)

Regarding claim 31, Sanvido teaches all of the limitations of claim 28 above .   Sanvido further teaches wherein said passing comprises passing the selected one of said plurality of data items to permanent storage.  (Sanvido [0005] discloses every write to DRAM also causes a write to disk, where a disk is an example of permanent storage.  See also Sanvido [0017] that discloses a magnetic recording disk drive (HDD).)

Regarding claim 32, Sanvido teaches all of the limitations of claim 28 above .   Sanvido further teaches wherein said passing comprises passing the selected one of said plurality of data items to at least one of inspectable permanent storage, an inspectable portion of said data cache component, a low- bandwidth communications channel, or a post-cache processor.  (Sanvido [0030] - [0032]  teaches receiving a write command, that includes an LBA (metadata defining at least a first characteristic of data selected) which is utilized for inspection of the tags. See Also FIG. 2 that shows LBA is stored as Tags for memory written to cache and then to disk.   Thus Sanvido passes a LBA to an inspectable portion of said data cache component.)

Regarding claim 33,  Sanvido teaches all of the limitations of claim 28 above .   Sanvido further teaches further comprising passing at least one unselected data item of said plurality of data items to inspectable storage using said relatively higher-latency path.  (Sanvido [0034] discloses there may be a plurality of write commands.  Sanvido [0030] discloses ‘if the LBA is within the range that data block is written to nonvolatile memory 30, which provides faster access, and if it is not within that range it is written to nonvolatile memory 32’ where the LBA is not within the range is an example of data items has said second characteristic that is not selected and is written to the disk (an example of inspectable storage) using the slower, thus higher-latency, path. See also Sanvido [0013] that discloses the disk drive supports reading, thus is inspectable.)

Regarding claim 34,  Sanvido teaches all of the limitations of claim 28 above .   Sanvido further teaches passing said selected one of said plurality of data items to a further data cache component having a higher flush speed than a data cache component used for at least one unselected data item of said plurality of data items. ( (Cache flushing is writing dirty cache data to disk.    See Sanvido [0031] that data is marked as “dirty” when “write-back” caching is implemented upon receipt of the write command and the controller 12 writes the new data block to the write buffer 35 for background writing to the cache line in the nonvolatile memory 32 before writing it to disk.   For purposes of examination, examiner has interpreted non-selected data items to be the second selected items.   The write of  ‘dirty’ data to the nonvolatile memory is relatively slow since it must first be copied to non-volatile memory which is slower than volatile memory (Sanvido [0030]) and it is performed at a later time (Sanvido [0031] ‘for background writing’) resulting in the flush speed to the disk faster for volatile cache write access compared to the flush speed for non-volatile write cache access).

Regarding claim 35, Sanvido teaches all of the limitations of claim 28 above .   Sanvido further teaches wherein said plurality of data items is divided into a plurality of streams,  (Examiner interprets a stream as a data block consisting of aggregated data for archiving on permanent storage.  Sanvido [0031] where a write cache “hit” results in the cache line being updated with the newly arrived write request data, thus aggregating the new data with the existing data for the LBA, and the data block in the cache line for the matching LBA is an example of a stream.)
wherein: said selecting further comprises selecting a stream of the plurality of streams by matching said first characteristic and said second characteristic of a said data item in said stream; (Sanvido [0031] that aggregates a newly arrived write request with an existing data block when the LBA of the arriving write requests matches the LBA of the cached data blocks, selected data block to update is selected by matching the LBA characteristic with the LBA of the cached data blocks. )
and wherein said passing comprises passing a plurality of data items from said stream.  (Sanvido [0031] aggregates a plurality of data writes where each data write is an example of a data item,  thus a plurality of data items are passed from said stream to the storage when the resulting data block for the LBA is written to the disk.).

Regarding claim 36,  Sanvido teaches all of the limitations of claim 28 above .   Sanvido further teaches  comprising tagging said data item to expedite finding said data item for inspection.  (Sanvido [0011] ‘By searching the shadow tags in the faster volatile memory, it can be determined if a data block is in the nonvolatile memory without searching the slower nonvolatile memory.’  Sanvido discloses tagging is employed for searching for a LBA and it expedites finding the data item for inspection when it uses the faster nonvolatile memory, and it is determined that the data has not been cached.;


Regarding claim 37, An apparatus (Sanvido [0017] ‘FIG. 1 is a block diagram of a magnetic recording disk drive (HDD) 10 according to this invention.’ where a magnetic recording disk drive (HDD) 10 is an example of an apparatus.) 
the remainder of claim 37 recites limitations described in claim 28 above and thus are rejected on the teachings and rationale as described in claim 28 above.

Regarding claim 38, Sanvido teaches all of the limitations of claim 37 above.
The remainder of claim 38 recites limitations described in claim 29 above and thus are rejected on the teachings and rationale as described in claim 29 above.
  
Regarding claim 39, Sanvido teaches all of the limitations of claim 37 above.  Sanvido further teaches further comprising instructions that, when executed by the processor, cause the apparatus to perform operations (Sanvido [0017] discloses the HDD 10 includes a hard disk controller that can be implemented by a microcontroller or microprocessor that runs a computer program that embodies the logic and algorithms described.) 
The remainder of claim 39 recites limitations described in claim 30 above and thus are rejected on the teachings and rationale as described in claim 30 above.

Regarding claim 40, Sanvido teaches all of the limitations of claim 37 above.  Sanvido further teaches further comprising instructions that, when executed by the processor, cause the apparatus to perform operations (Sanvido [0017] discloses the HDD 10 includes a hard disk 
The remainder of claim 40 recites limitations described in claim 31 above and thus are rejected on the teachings and rationale as described in claim 31 above.

Regarding claim 41, Sanvido teaches all of the limitations of claim 37 above.  Sanvido further teaches further comprising instructions that, when executed by the processor, cause the apparatus to perform operations comprising  (Sanvido [0017] discloses the HDD 10 includes a hard disk controller that can be implemented by a microcontroller or microprocessor that runs a computer program that embodies the logic and algorithms described.) 
The remainder of claim 41 recites limitations described in claim 32 above and thus are rejected on the teachings and rationale as described in claim 32 above.

Regarding claim 42, Sanvido teaches all of the limitations of claim 37 above.  Sanvido further teaches further comprising instructions that, when executed by the processor, cause the apparatus to perform operations comprising  (Sanvido [0017] discloses the HDD 10 includes a hard disk controller that can be implemented by a microcontroller or microprocessor that runs a computer program that embodies the logic and algorithms described.) 
The remainder of claim 42 recites limitations described in claim 33 above and thus are rejected on the teachings and rationale as described in claim 33 above.

Regarding claim 43, Sanvido teaches all of the limitations of claim 37 above.  Sanvido further teaches 
 further comprising instructions that, when executed by the processor, cause the apparatus to perform operations comprising (Sanvido [0017] discloses the HDD 10 includes a hard disk controller that can be implemented by a microcontroller or microprocessor that runs a computer program that embodies the logic and algorithms described.) 
The remainder of claim 43 recites limitations described in claim 34 above and thus are rejected on the teachings and rationale as described in claim 34 above.

Regarding claim 44, Sanvido teaches all of the limitations of claim 37 above.   
The remainder of claim 44 recites limitations described in claim 35 above and thus are rejected on the teachings and rationale as described in claim 35 above.

Regarding claim 45, Sanvido teaches all of the limitations of claim 37 above.  Sanvido further teaches 
further comprising instructions that, when executed by the processor, cause the apparatus to perform operations comprising  (Sanvido [0017] discloses the HDD 10 includes a hard disk controller that can be implemented by a microcontroller or microprocessor that runs a computer program that embodies the logic and algorithms described.) 
The remainder of claim 45 recites limitations described in claim 36 above and thus are rejected on the teachings and rationale as described in claim 36 above.


Regarding claim 47, Sanvido teaches A computer program comprising computer-readable code that, when loaded into a computer system and executed thereon, cause said computer system to perform operations comprising: (Sanvido [0017] discloses the HDD 10 includes a hard disk controller that can be implemented by a microcontroller or microprocessor that runs a computer program that embodies the logic and algorithms described.)
The remainder of claim 47 recites limitations described in claim 28 above and thus are rejected on the teachings and rationale as described in claim 28 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131. The examiner can normally be reached M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                           
/William E. Baughman/Primary Examiner, Art Unit 2138